Order filed September 11, 2012




                                                  In The

                               Fourteenth Court of Appeals
                                          NO. 14-11-00573-CR


                                   REUBEN COLBERT, Appellant

                                                    V.

                                  THE STATE OF TEXAS, Appellee


                               On Appeal from the 232nd District Court
                                        Harris County, Texas
                                   Trial Court Cause No. 1264286


                                                 ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #5.

       The clerk of the 232nd District Court is directed to deliver to the Clerk of this court the original
of State's Exhibit #5, on or before September 21, 2012. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's Exhibit #5, to the clerk
of the 232nd District Court.



                                                  PER CURIAM